WilsoN, Judge:
The cases listed in schedule “A,” hereto attached and made a part hereof, involve valuation proceedings which arose by reason of judgments entered by this court in Felix M. Mendelson and Hoyt, Shepston & Sciaroni et al. v. United States, 31 Cust. Ct. 311, Abstract 57653; Thalson Co. and Joseph A. Paredes & Co. et al. v. United States, 33 Cust. Ct. 305, Abstract 58234; Felix M. Mendelson and Hoyt, Shepston & Sciaroni et al. v. United States, 34 Cust. Ct. 313, Abstract 58859; and Frazar & Hansen, Ltd., et al. v. United States, 35 Cust. Ct. 205, Abstract 59190. By those judgments, under the terms of the statute (28 U. S. C. § 2636 (d)), the matters were remanded to a single judge to “determine the proper dutiable value of the merchandise.” The proceedings have been abandoned by counsel for the plaintiffs. They are, therefore, dismissed.
Judgment will be entered accordingly.